DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, 13, and 18 recites:
“at least one first coupler configured to couple the first flat surface of a first fuse portion to a first flat surface of a second fuse portion; and 
at least one first coupler configured to couple the first flat surface of a first fuse portion to a first flat surface of a second fuse portion”;
which renders the claims indefinite because it is unclear what the redundant limitation is supposed to refer to.
Claims 6 and 19 recites the limitation "the at least one second coupler".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 11, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglass (US 20130009744 A1).
As to claim 1, Douglass discloses: A fuse (Fig. 1-5), comprising: 
a fuse element 100 disposed between a pair of terminals 104, 106 and has a plurality of fuse parts (narrow portions); and 
a casing 240, 250 for housing the fuse parts; 
wherein the fuse element includes a first flat surface (main horizontal surface) and a second flat surface (upward or downward extending surfaces) comprising a bent section (either of the perpendicular bends) along a longitudinal direction of the fuse element extending in a linear manner along the longitudinal direction; 
wherein the first flat surface and the second flat surface comprise the plurality of fuse parts (see Fig. 5); and 
wherein the first flat surface and the second flat surface are contiguous to one another via the bent section of the fuse element (see Fig. 5).
As to claim 2, Douglass discloses: wherein the fuse element is bent toward the center of the casing (the perpendicular bends are bend from the edge towards the center).
As to claim 3, Douglass discloses: wherein the fuse parts comprise each of the first flat surface and the second flat surface such that the bent section is sandwiched between the fuse parts (see Fig. 5).
As to claim 4, Douglass discloses: wherein the fuse element is constituted from a flat metal plate (before bending), and wherein the first flat surface and the second flat surface are formed by being bent along the longitudinal direction of the fuse element (par. 0022).
As to claim 5 (as best understood), Douglass discloses: A fuse (Fig. 1-5), comprising: 
a fuse element 100 having a first fuse end and a second fuse end; 
a first fuse terminal 104 coupled the first fuse end; 
a second fuse terminal 106 coupled the first fuse end; and 
a housing 240, 250 surrounding the fuse element; 
wherein the fuse element further comprises: 
a plurality of fuse portions (sections between horizontal lines of holes), each fuse portion including: 
a first flat surface (main horizontal surface); 
a second flat surface (upward or downward vertical surface) coupled to the first flat surface orthogonal to the first flat surface; 
at least one first coupler (horizontal lines of holes and corresponding narrow portions) configured to couple the first flat surface of a first fuse portion to a first flat surface of a second fuse portion; and 
second coupler (another horizontal lines of hole and corresponding narrow portions) configured to couple the first flat surface of a first fuse portion to a first flat surface of a second fuse portion.
As to claim 6 (as best understood), Douglass discloses: wherein the at least one first coupler of each fuse portion and the at least one second coupler of each fuse portion is configured to decouple an adjacent fuse portion in the presence of an overcurrent (at the weak spots between openings 110).
As to claim 9 (as best understood), Douglass discloses: wherein each respective first flat surface is contiguous with each respective second surface (see Fig. 5).
As to claim 11 (as best understood), Douglass discloses: wherein the first terminal and the second terminal are coupled to the fuse element having a lateral displacement (displaced by at least 130).
As to claim 14 (as best understood), Douglass discloses: further comprising: a first lid plate 218 coupled to the housing adjacent to the first fuse end and having an orifice 254 (par. 0040) configured to protrude the first terminal 204; and 
a second lid plate 220 coupled to the housing adjacent to the second fuse end and having an orifice 254 configured to protrude the second terminal 206.
As to claim 15 (as best understood), Douglass discloses: further comprising at least one lid plate 212 coupled to the housing and having at least one hole 262 configured to enable granular arc-extinguishing material to flow into housing (par. 0042).
As to claim 16 (as best understood), Douglass discloses: further comprising granular arc-extinguishing material disposed inside the housing and surrounding the fuse element (par. 0042).
As to claim 17 (as best understood), Douglass discloses: further comprising at least one end cap 218, 220, 242 coupled to the housing, the at least one end cap further comprising a synthetic resin (plastic; par. 0034).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglass (US 20130009744 A1) as applied to claim 5 above, and further in view of O’Shields (US 5055817 A).
As to claim 7 (as best understood), Douglass does not explicitly disclose: wherein the plurality of fuse portions further comprises six fuse portions.
However, O’Shields discloses:
wherein the plurality of fuse portions (at notch sections 44) further comprises six fuse portions;
in order to provide fusing at overload conditions (col. 4, lines 36-37).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Douglass as suggested by O’Shields, e.g., providing:
wherein the plurality of fuse portions further comprises six fuse portions;
in order to provide the desired fusing characteristics at overload conditions.
In re St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 8 (as best understood), Douglass does not explicitly disclose: wherein the plurality of fuse portions further comprises a conductive metal including copper or a copper alloy.
However, O’Shields discloses:
wherein the plurality of fuse portions further comprises a conductive metal including copper (col. 5, lines 6-9) or a copper alloy.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Douglass as suggested by O’Shields, e.g., providing:
wherein the plurality of fuse portions further comprises a conductive metal including copper or a copper alloy;
in order to provide a conductive fuse element.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 10 (as best understood), Douglass does not explicitly disclose: wherein each fuse portion comprises a single monolithic metal conductor.
However, O’Shields discloses:
wherein each fuse portion comprises a single monolithic metal conductor (col. 3, lines 16-17 and col. 5, lines 6-9).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Douglass as suggested by O’Shields, e.g., providing:
wherein each fuse portion comprises a single monolithic metal conductor;
in order to provide a conductive fuse element.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 12 (as best understood), Douglass does not explicitly disclose: further comprising: 
a second fuse element coupled between the first terminal and the second terminal; 
wherein the second fuse element further comprises: 
a second plurality of fuse portions, each fuse portion in the second plurality of fuse portions including: 
a first flat surface; 
a second flat surface coupled to the first flat surface orthogonal to the first flat surface; 
at least one first coupler configured to couple the first flat surface of a first fuse portion to a first flat surface of a second fuse portion; and 
at least one second coupler configured to couple the first flat surface of a first fuse portion to a first flat surface of a second fuse portion.
However, O’Shields suggests:
providing a plurality of fuse elements 52 (Fig. 6-7; col. 3, lines 40-52);
in order to provide the desired current-carrying capacity (col. 3, lines 24-25).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Douglass as suggested by O’Shields, e.g., providing additional identical fuse elements as in Douglass:
a second fuse element coupled between the first terminal and the second terminal; 
wherein the second fuse element further comprises: 
a second plurality of fuse portions, each fuse portion in the second plurality of fuse portions including: 
a first flat surface; 

at least one first coupler configured to couple the first flat surface of a first fuse portion to a first flat surface of a second fuse portion; and 
at least one second coupler configured to couple the first flat surface of a first fuse portion to a first flat surface of a second fuse portion;
in order to provide the desired current-carrying capacity.
Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 13 (as best understood), the obvious modification of Douglass in view of O’Shields above discloses: further comprising: 
a third fuse element (identical to the fuse element of Douglass, see obvious modification above) coupled between the first terminal and the second terminal; 
wherein the third fuse element further comprises: 
a third plurality of fuse portions, each fuse portion in the third plurality of fuse portions including: 
a first flat surface; 
a second flat surface coupled to the first flat surface orthogonal to the first flat surface; 

at least one second coupler configured to couple the first flat surface of a first fuse portion to a first flat surface of a second fuse portion.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglass (US 20130009744 A1) in view of Depp (US 20140118888 A1).
As to claim 18 (as best understood), Douglass discloses: A fuse (Fig. 1-5), comprising: 
a fuse element 100 having a first fuse end and a second fuse end; 
a first fuse terminal 104 coupled the first fuse end; 
a second fuse terminal 106 coupled the first fuse end; and 
a housing 240, 250 surrounding the fuse element; 
wherein the fuse element further comprises: 
a plurality of fuse portions (sections between horizontal lines of holes), each fuse portion including: 
a first flat surface (main horizontal surface); 
a second flat surface (upward or downward vertical surface) coupled to the first flat surface orthogonal to the first flat surface; 
at least one first coupler (horizontal lines of holes and corresponding narrow portions) configured to couple the first flat surface of a first fuse portion to a first flat surface of a second fuse portion; and 
second coupler (another horizontal lines of hole and corresponding narrow portions) configured to couple the first flat surface of a first fuse portion to a first flat surface of a second fuse portion.
Douglass does not explicitly disclose:
An electric circuit for an automobile, the circuit comprising: 
a circuit board having an electronic circuit configured to be fused; and 
the fuse.
However, Depp discloses:
An electric circuit (par. 0036) for an automobile, the circuit comprising: 
a circuit board 82 (par. 0036) having an electronic circuit configured to be fused (by fuse F); and 
a fuse F (par. 0036);
in order to protect electronic circuits of the automobile (par. 0015, 0036).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Douglass as suggested by Depp, e.g., providing the fuse as in Douglass in a circuit as in Depp:
An electric circuit for an automobile, the circuit comprising: 
a circuit board having an electronic circuit configured to be fused; and 
the fuse;
in order to provide fuse protection for electrical circuits of an automobile.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 19 (as best understood), the obvious modification of Douglass in view of Depp above discloses: wherein the at least one first coupler of each fuse portion and the at least one second coupler of each fuse portion is configured to decouple an adjacent fuse portion in the presence of an overcurrent (at the weak spots between openings 110; Fig. 5; Douglass).
As to claim 20 (as best understood), the obvious modification of Douglass in view of Depp above discloses: wherein each respective first flat surface is contiguous with each respective second surface (see Fig. 5; Douglass).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hosomizo (US 20150371803 A1) and Appleton (US 3714613 A) disclose conventional prior art fuse elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835